Citation Nr: 0911371	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-41 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to retroactive Dependents' Educational Assistance 
(DEA) benefits pursuant to 38 U.S.C. Chapter 35 earlier than 
November 7, 2004.     


REPRESENTATION

Appellant represented by:	Ivan K. Mathew, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to August 
1970.  He died on July [redacted], 1989.  The appellant is the 
Veteran's spouse.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination dated March 2006 of the 
Department of Veterans Affairs (VA) Education Office in 
Muskogee, Oklahoma, which determined that the appellant was 
entitled to retroactive DEA benefits from November 7, 2004, 
which was one year from the date of receipt of her 
application for DEA benefits which was received on November 
7, 2005.  The appellant expressed disagreement with this 
determination and argued that she was entitled to retroactive 
benefits from 1997.  See the appellant's April 2006 
statement.  The Board finds that the appellant filed a timely 
notice of disagreement with respect to the March 2006 
determination as to the DEA benefits.  A statement of the 
case has not been issued.  See also July 2006 Deferred Rating 
Decision.  The filing of a notice of disagreement initiates 
the appeal process.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board is required to remand, rather than refer, 
this issue.  Id.  

The appellant presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2006.  A 
transcript of the hearing is associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Introduction, in March 2006, the Muskogee 
Education Office determined that the appellant was entitled 
to retroactive DEA benefits from November 7, 2004, which was 
one year from the date of receipt of her application for DEA 
benefits which was received on November 7, 2005.  The 
appellant expressed disagreement with this determination and 
argued that she was entitled to retroactive benefits from 
1997.  See the appellant's April 2006 statement.  The Board 
finds that the appellant filed a timely notice of 
disagreement with respect to the March 2006 determination as 
to the DEA benefits.  A statement of the case has not been 
issued.  The filing of a notice of disagreement initiates the 
appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board is required to remand, rather than refer, this 
issue.  Id.  

Accordingly, the case is REMANDED for the following action:

Send a statement of the case on the issue 
of whether the appellant is entitled to 
retroactive DEA benefits from 1997 to the 
appellant and her representative.  Advise 
the appellant that a timely substantive 
appeal will be necessary to perfect the 
appeal to the Board, and that only if the 
appeal is timely perfected, this issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




